EXHIBIT 21.1 SUBSIDIARIES OF THE COMPANY Name of the Company Jurisdiction of Organization APP China Specialty Minerals Pte Ltd. Singapore ASMAS Agir Sanayi Malzemeleri Imal ve Tic. A.S. Turkey Barretts Minerals Inc. Delaware ComSource Trading Ltd. Delaware Gold Lun Chemicals (Zhenjiang). China Gold Sheng Chemicals (Zhenjiang) Co., Ltd. China Gold Zuan Chemicals (Suzhou). China Hi-Tech Specialty Minerals Company, Limited Thailand Minerals Technologies do Brasil Comercio é Industria de Minerais Ltda. Brazil Minerals Technologies Europe N.V. Belgium Minerals Technologies Holdings Inc. Delaware Minerals Technologies Holdings Ltd. United Kingdom Minerals Technologies Mexico Holdings, S. deR. L. de C.V. Mexico Minerals Technologies South Africa (Pty) Ltd. South Africa Mintech Canada Inc. Canada Mintech Japan K.K. Japan Minteq Australia Pty Ltd. Australia Minteq B.V. The Netherlands Minteq Europe Limited. Ireland Minteq India Private Limited India Minteq International GmbH Germany Minteq International Inc. Delaware Minteq International (Suzhou) Co., Ltd. China Minteq Italiana S.p.A. Italy Minteq Korea Inc. Korea Minteq Kosovo LLC. Kosovo Minteq Magnesite Limited Ireland Minteq Metallurgical Materials (Suzhou) Co., Ltd. China Minteq Shapes and Services Inc. Delaware Minteq UK Limited. United Kingdom MTI Bermuda L.P. Bermuda MTI Holdings GmbH Germany MTI Holding Singapore Pte. Ltd. Singapore MTI Holdco I LLC Delaware MTI Holdco II LLC Delaware MTI Netherlands B.V. Netherlands MTX Finance Inc. Delaware MTX Finance Ireland Ireland Performance Minerals Netherlands C.V. Netherlands PT Sinar Mas Specialty Minerals Indonesia Rijnstaal U.S.A., Inc. Pennsylvania SMI Poland Sp. z o.o. Poland Specialty Minerals Benelux Belgium Specialty Minerals FMT K.K. Japan Specialty Minerals France s.p.a.s. France Specialty Minerals GmbH Germany Specialty Minerals Inc. Delaware Specialty Minerals India Holdings Delaware Specialty Minerals International Inc. Delaware Specialty Minerals Malaysia Sdn. Bhd. Malaysia Specialty Minerals (Michigan) Inc. Michigan Specialty Minerals Mississippi Inc. Delaware Specialty Minerals Nordic Oy Ab Finland Specialty Minerals (Portugal) Especialidades Minerais, S.A. Portugal Specialty Minerals S.A. de C.V. Mexico Specialty Minerals Servicios S. de R. L. de C.V. Mexico Specialty Minerals Slovakia, spol. sr.o. Slovakia Specialty Minerals South Africa (Pty) Limited South Africa Name of the Company Jurisdiction of Organization Specialty Minerals (Thailand) Limited Thailand Specialty Minerals UK Limited United Kingdom Tecnologias Minerales de Mexico, S.A. de C.V. Mexico Yangpu Gold Hongda Chemicals Co. Ltd. China
